499 So. 2d 874 (1986)
OLD GENERAL INSURANCE COMPANY, a Pennsylvania Corporation, Appellant,
v.
E.R. BROWNELL & ASSOCIATES, INC., a Florida Corporation, Cedars Associates, a Limited Partnership, and the Estate of Jacob Cobos, Appellees.
No. 86-2109.
District Court of Appeal of Florida, Third District.
December 9, 1986.
Rehearing Denied January 15, 1987.
Hershoff and Levy and Jay M. Levy, for appellant.
Clark, Dick & Lancaster and John C. Dick, for appellees.
Before HUBBART, BASKIN and FERGUSON, JJ.
PER CURIAM.
The narrow question presented by this appeal is whether a mechanic's lien which is transferred to a bond pursuant to section *875 713.24 of the Mechanics' Lien Statute may be increased by the court to provide for attorney's fees in an amount to exceed $100.
We agree with the decisions of the Fourth District, strictly construing the statute, which hold that a mechanic's lien transferred to a surety bond may be increased to include costs, which may include the prevailing party's attorney's fees, but that such costs may not exceed $100. The lienor, in such cases where the costs exceed $100, is left with an unsecured judgment for the balance. See Gesco, Inc. v. Edward L. Nezelek, Inc., 414 So. 2d 535 (Fla. 4th DCA 1982), review denied, 426 So. 2d 27 (Fla. 1983); Symons Corp. v. Tartan-Lavers Delray Beach, Inc., 456 So. 2d 1254 (Fla. 4th DCA 1984).
Reversed and remanded.